DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the width" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "in the event of an interruption of a power supply" in line 2.  There is insufficient antecedent basis for the limitation “the event” in the claim. It is noted that it is clear via ” in addition to the “emergency power supply” from claim 1. However, the examiner recommends amending this so the limitation reads “if an interruption of a supply of power” or something along those lines.
Claims 7-8 both recite the limitation "the event" on line 3.  There is insufficient antecedent basis for this limitation in the claim.
	The dependent claims are rejected for depending from a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gontarski (US 20130112357) in view of Hom et al. (US Patent 6920718).
	Regarding claim 1, Gontarski teaches (figs. 1-5) a gate with an emergency opening device (10), comprising a gate panel (12) which is movable between an open and a closed position (paragraph 0033 lines 2-5), a primary motor (16) which drives said gate panel (12) by way of a gate panel drive (14, paragraph 0033 lines 2-7), where the gate panel drive (14) is a gate panel shaft (fig. 1) which extends horizontally along the width of the gate panel (fig. 1), and an auxiliary motor (18) which is adapted to drive said gate panel (paragraph 0033 lines 9-26 teaches that should one motor fail, the other can move the panel alone), characterized in that the auxiliary motor (18) is coupled by way of an auxiliary motor coupling (24) to said gate panel drive (14), and that each of said primary motor (16) and said auxiliary motor (18) are arranged at opposing ends (fig. 1) of said gate panel drive (14), where said auxiliary motor (18) is functionally and spatially separated (figure 1 shows the motors spacially separated, and 
Hom et al. teaches (figures 1-3) a gate with an emergency opening device (moveable barrier and backup motive source in column 1 line 64 through column 2 line 1), comprising an auxiliary motor (47) which is connected to an emergency power supply (see annotated fig. 2 below) that comprises an energy storage (column 5, lines 2-3). It would have been obvious to one of ordinary skill in the art to modify Gontarski with the teachings of Hom et al. by having the auxiliary motor connected to an emergency power supper that comprises an energy storage. This alteration provides the predictable and expected result of allowing people to safely enter and leave an area as the door remains operable when the power main is out (Hom column 5 lines 17-26).

    PNG
    media_image1.png
    510
    653
    media_image1.png
    Greyscale

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gontarski (US 20130112357) and Hom et al. (US Patent 6920718) as applied above, and further in view of Molterer (DE102006033708A1, translation provided by applicant).
Regarding claim 2, modified Gontarski does not teach that the auxiliary motor can be coupled and decoupled by way of said auxiliary motor coupling to the gate panel drive.
Molterer teaches (figures 1-2) an auxiliary motor (24) that can be coupled and decoupled (paragraph 11 teaches that a switching device engages and then switches on the auxiliary motor, teaching that the motor is initially uncoupled and then coupled) by way of an auxiliary motor coupling (20) to a gate panel drive (paragraph 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Gontarski with a coupling device, as taught by Molterer, so that the auxiliary motor can be coupled and decoupled by way of auxiliary motor coupling. This alteration provides the predicable and expected results of the auxiliary motor not being rotated until it is needed, thus reducing the load of the primary motor during normal operation.
Regarding claim 3, modified Gontarski does not teach that the primary motor can be decoupled from the gate panel drive by way of a primary motor coupling.
Molterer teaches (figure 2) a motor (24) that can be coupled and decoupled (paragraph 11 teaches that a switching device engages and then switches on the auxiliary motor, teaching that the motor is initially uncoupled and then coupled) by way of a motor coupling (20) to a gate panel drive (paragraph 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Gontarski with a coupling device, as taught by Molterer, so that the primary motor can be coupled and decoupled by way of primary motor coupling. This alteration provides the predicable and expected results of the primary motor not being rotated when the auxiliary motor is in use, thus reducing the load of the auxiliary motor.
Claims 4-6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gontarski (US 20130112357) and Hom et al. (US Patent 6920718) as applied above, and further in view of of Giichi (JPS56167085A, translation provided by applicant).
Regarding claim 4, modified Gontarski does not teach a braking device which is adapted to hold said gate panel automatically in a position and to be released when powered by said emergency power supply.
Giichi teaches figures (1-2) a braking device (9) which is adapted to hold a shutter in a position when a power failure occurs (lines 29-31 and line 47 of the translation provided by applicant, shown below) and to be released by an emergency power supply (page 2, lines 32-34 of the translation provided by applicant). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Gontarski with a braking device that that is able to hold the gate panel in position when a power failure occurs until the emergency power supply releases the brake, as taught by Giichi. This alteration provides the predictable and expected result of keeping the gate from shutting during power failure until the auxiliary motor is functioning, accidentally injuring someone or damaging property. 
    PNG
    media_image2.png
    436
    1168
    media_image2.png
    Greyscale


Regarding claim 6, modified Gontarski teaches (figs. 1-5) an emergency controller (paragraph 0038 lines 3-5) which is adapted to detect a failure of said primary motor (paragraph 0038 lines 3-5). Modified Gontarski does not teach that the controller activates the braking device.
Hom et al. further teaches (figures 1-2) an emergency controller (29) which is adapted to detect a failure of said primary motor (column 3, lines 29-33, figure 1 shows that the sensor is directly connected to the controller) and to switch from the main power supply to the backup power supply (column 3 lines 29-33). It would have been obvious to one of ordinary skill in the art to further modify Gontarski so that the emergency controller switches from the main power supply (activating the braking device of Giichi from the modification in claim 4 above) to the backup power supply upon detection of failure of the primary motor. This alteration provides the predictable and expected result of a single component, the control, controlling all aspects of the emergency opening device, simplifying the design.
Regarding claim 16, modified Gontarski teaches (figs. 1-5) an emergency controller (paragraph 0038 lines 3-5) which is adapted to detect a failure of said primary motor (paragraph 0038 lines 3-5).  Modified Gontarski does not teach that the controller activates the braking device.
Hom et al. further teaches (figures 1-2) an emergency controller (29) which is adapted to detect a failure of said primary motor (column 3, lines 29-33, figure 1 shows that the sensor is directly connected to the controller) and to switch from the main power supply to the backup power supply (column 3 lines 29-33). It would have been obvious to one of ordinary skill in the art to further modify Gontarski so that the emergency controller switches from the main power supply (activating the braking device of Giichi from the modification in claim 4 above) to the backup power supply upon detection of .
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gontarski (US 20130112357), Hom et al. (US Patent 6920718) and Giichi (JPS56167085A, translation provided by applicant), as applied above, and further in view of Molterer (DE102006033708A1, translation provided by applicant).
Regarding claim 7, modified Gontarski teaches (figs. 1-5) an emergency controller (paragraph 0038 lines 3-5) which is adapted to detect a failure of said primary motor (paragraph 0038 lines 3-5). Modified Gontarski does not teach that the emergency controller is adapted to decouple said primary motor from said gate panel drive in the event of failure of said primary motor.
Molterer teaches (figure 2) a controller (switching device in paragraph 0011) adapted to couple and decouple a motor (24) by way of a motor coupling (20) to a gate panel drive (paragraph 11 teaches that an emergency controller (switching device) engages and then switches on the auxiliary motor, teaching that the motor is initially uncoupled and then coupled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Gontarski, so that the emergency controller that is adapted to decouple the primary motor from the gate panel drive in the event of failure of the primary motor, as taught by Molterer.  This alteration provides the predicable and expected results of the primary motor not being rotated when the auxiliary motor is in use, thus reducing the load of the auxiliary motor.
Regarding claim 8, modified Gontarski teaches (figs. 1-5) an emergency controller (paragraph 0038 lines 3-5) which is adapted to detect a failure of said primary motor (paragraph 0038 lines 3-5). Modified Gontarski does not teach that the emergency controller is adapted to couple said auxiliary motor to said gate panel drive in the event of failure of said primary motor. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Gontarski, as modified above, with an emergency controller that is adapted to couple an auxiliary motor to a gate panel drive in the event of failure of the primary motor, as taught by Molterer.  This alteration provides the predicable and expected results of the auxiliary motor not being rotated until it is needed, thus reducing the load of the primary motor during normal operation.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The claim 1 rejection above teaches all amended limitations of the claim as written.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                         

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634